Exhibit 10.27

FIRST AMENDMENT TO

DIRECTOR STOCK OPTION AGREEMENTS

UNDER THE

AUTHENTEC, INC. 2004 STOCK INCENTIVE PLAN

AND THE

AUTHENTEC, INC. 2007 STOCK INCENTIVE PLAN

THIS AMENDMENT (the “Amendment”) is entered into by and between AuthenTec, Inc.,
a Delaware corporation (the “Company”), and              (the “Optionee”), this
         day of             ,         .

WHEREAS, the Optionee is a party to those certain Director Stock Option
Agreements, dated as of              (the “Agreements”), under the AuthenTec,
Inc. 2004 Stock Incentive Plan and the AuthenTec, Inc. 2007 Stock Incentive
Plan, that entitle the Optionee to purchase an aggregate of              shares
of common stock of the Company at a per-share price set forth in the respective
Agreements, subject to certain vesting provisions and other limitations; and

WHEREAS, the Company and the Optionee have determined that it is desirable to
amend the Agreements to set forth the additional rights as set forth below.

NOW, THEREFORE, for valuable consideration and intending to be bound by the
provisions of this Amendment, the Company and the Optionee agree as follows:

 

1. Section 3 of the Agreements are hereby deleted in their entirety and replaced
with the following:

 

  “3. Termination of Service.

(a) Termination of Unexercisable Options. Subject to Section 3(c) below, if your
Service with the Company ceases for any reason, the Options that are then
unexercisable will terminate immediately upon such cessation.

(b) Exercise Period Following Termination of Service. Subject to Section 3(c)
below, if your Service with the Company ceases for any reason, the Options that
are then exercisable will terminate upon the earlier of: (i) the expiration of
12 months following such cessation, or (ii) the Expiration Date. In the event of
your death, the exercisable Options may be exercised by your executor, personal
representative, or the person(s) to whom the Options are transferred by will or
the laws of descent and distribution.

(c) Termination of Service following Change in Control. If your Service with the
Company is terminated by the Company for any reason in connection with or within
twelve (12) months after a Change in Control (as defined in the Plan), then:

 

  (i) you shall be entitled to additional vesting of the Options, such vesting
shall be credited as of the date of your Service termination such that you will
vest with respect to that number of additional shares that would have vested
through the second anniversary of the Change of Control. For example, if your
Service is terminated within six months of the Change of Control, then your
options would vest with respect to an additional 18 months. The Options so
vested shall remain exercisable until the later of (i) 90 days after the date
the exercise period otherwise terminates or (ii) December 31 of the year in
which the exercise period otherwise would terminate. Notwithstanding the
foregoing, the Options may not be exercised after the end of the original
maximum term of the Options; and



--------------------------------------------------------------------------------

  (ii) subject to insider trading constraints, any restrictions on transfer
relating to the shares of Common Stock issued or issuable upon exercise of the
Options set forth in the correlating Stock Option Notice to this Agreement shall
terminate immediately upon the termination of your Service with the Company;
provided, however, that any such restrictions shall terminate in connection with
a Change in Control pursuant to which you are required to exercise and sell the
Options, irrespective of whether your Service is terminated.”

 

2. This Amendment shall not amend any other provisions of the Agreements.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
indicated below.

 

OPTIONEE     AUTHENTEC, INC.

 

    By:   

 

Date:  

 

    Date:   

 